Citation Nr: 0519934	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from April 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In the April 2000 letter, the RO denied the veteran's claim, 
indicating that he had not provided any new and material 
evidence to reopen the claim.  In a January 2003 decision on 
appeal, the Board found new and material evidence and 
reopened the claim.  However, it determined that additional 
development was needed before adjudicating the merits of the 
appeal.  In August 2003, the Board remanded the case to the 
RO for this development.  The appeal is again before the 
Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the January 2003 Board decision, the Board 
undertook additional development.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
In a March 2003 letter, it asked the veteran to identify and 
authorize the release of all records of medical treatment for 
his eye disability since 1946.  In April 2003, the veteran 
responded with some private medical records dated from April 
1984 to August 1987, a statement that he had medical records 
at the VA facility in Asheville, North Carolina, and a 
completed release of medical for Drs. McNeil and Lindsey at 
Morristown Regional Eye Care for treatment from 1984 to the 
present.  

Thereafter, the regulation enabling the Board to conduct 
development was invalidated.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, the Board 
remanded the appeal to the RO in August 2003 for completion 
of the necessary remaining development.  However, there is no 
indication that the RO ever attempted to secure the veteran's 
medical records from Drs. McNeil and Lindsey at Morristown 
Regional Eye Care.  It is not clear whether the private 
records the veteran submitted are from either or both of 
these providers.  In any event, the veteran's indication on 
the release that records existed through the present suggests 
that additional relevant evidence exists.  VA is required to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).  Therefore, a remand 
is required so that the RO may secure the private medical 
evidence identified and authorized by the veteran. 

In addition, in an April 2005 statement, the veteran 
indicated that he had recently examined at the VA Medical 
Center in Nashville and that he had another upcoming 
appointment.  The extent of his VA medical care is unknown.  
However, VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  On 
remand, the RO should take the necessary steps to secure any 
relevant VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's treatment records from Drs. 
McNeil and Lindsey at Morristown Regional 
Eye Care, as identified by the veteran's 
April 2003 authorization to release 
medical information.  

2.  The RO should secure all of the 
veteran's ophthalmologic or optometric 
treatment records from the VA Medical 
Center in Nashville dated through the 
present.  

3.  After completing the above actions, 
the RO should consider whether additional 
development, i.e., a medical examination 
or opinion, is necessary and proceed 
accordingly.

4.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


